Citation Nr: 1309621	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  06-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative joint and disc disease of the lumbar spine.  

2.  Entitlement to service connection for a gastrointestinal disability, to include gastroenteritis and gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a respiratory disability, to include emphysema and chronic obstructive pulmonary disease (COPD).  

(The issue of whether vacatur of the Board's decision of October 26, 2009, denying service connection for a neurological disorder of the brain is warranted; and the issues of entitlement to service connection for degenerative joint disease  of the left knee; entitlement to an effective date earlier than February 17, 2010, for the award of service connection for traumatic brain injury; entitlement to an initial rating in excess of 10 percent for traumatic brain injury; and entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), are the subject of separate decisions).


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty for training from July 1972 to January 1973, and on active duty from November 1974 to October 1976.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the July 2005 rating decision, the RO denied service connection for lumbar disc disease, a right knee disability, gastroenteritis, neurological damage to the brain, and chronic obstructive pulmonary disease (COPD).  The appellant perfected an appeal of the RO's determination via his submission of a VA Form 9 in May 2006.  In August 2009, the appellant testified at a Board hearing at the RO with respect to these issues.  In an October 2009 decision, the Board denied service connection for a right knee disability and a neurological disability.  The remaining issues then on appeal -- entitlement to service connection for a low back disability, a gastrointestinal disability, and a respiratory disability - were remanded to the RO for additional evidentiary development.  

While the matter was in remand status, the appellant continued to pursue additional claims.  In an April 2010 rating decision, the RO granted service connection for traumatic brain injury and assigned an initial 10 percent disability rating, effective February 17, 2010.  The RO also denied service connection for degenerative joint disease of the left knee.  The appellant perfected an appeal with respect to these issues, including the initial rating and effective date assigned for his service-connected traumatic brain injury, via his submission of a VA Form 9 in May 2012, and written arguments from his representative in October 2012.  

In October 2012, the appellant testified at a second Board hearing at the RO with respect to the issues of entitlement to service connection for a low back disability, a gastrointestinal disability, a respiratory disability, and a left knee disability, as well as the issues of entitlement to a higher initial rating and earlier effective date for the service-connected traumatic brain injury.

In a January 2013 letter, the Board advised the appellant that because he had testified before two different Veterans Law Judges with respect to the issues of entitlement to service connection for a low back disability, a gastrointestinal disability, and a respiratory disability, his appeal of those issues would be assigned to a panel of three Veterans Law Judges and both judges who conducted hearings would participate in making the decision in that appeal, in accordance with 38 C.F.R. § 20.707 (2012).  He was offered the opportunity to appear at a Board hearing before the third panel member.  In February 2013, the appellant responded that he wished to attend a hearing before the third panel member at the RO.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

In view of the foregoing, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As set forth above, in February 2013, the appellant elected to attend a third Board hearing at the RO before the Veterans Law Judge who will be assigned to the panel deciding his appeal with respect to the issues of entitlement to service connection for a low back disability, a gastrointestinal disability, and a respiratory disability.  

Under applicable regulation, a hearing on appeal will be granted if a Veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  As travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2012).

Accordingly, this case is remanded for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at the RO, preferably at the next scheduled Board hearing in July 2013.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2012).

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




			
	K. Millikan	Milo H. Hawley
	             Acting Veterans Law Judge                               Veterans Law Judge
Board of Veterans' Appeals                          Board of Veterans' Appeals




_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


